
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.46


SEPARATION AGREEMENT AND MUTUAL RELEASE


        THIS SEPARATION AGREEMENT AND MUTUAL RELEASE is entered into effective
December 31, 2007 by and among John C. Burke ("Employee") and LECG CORPORATION
and its wholly-owned subsidiary, LECG, LLC (collectively, the "Company").

        Background.    Employee is currently employed by the Company in its
Emeryville, California office pursuant to a letter of employment dated
January 15, 2003. Employee's employment as a regular employee will terminate
effective December 31, 2007. The parties have agreed upon an exchange of
consideration by which all matters pertaining to Employee's employment and
termination of employment have been fully and finally resolved, the terms of
which are set forth below.

        THEREFORE, in consideration of the mutual promises set forth below, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, the Company and
Employee agree that:

        1.    Employment Termination.    Employee's last day of work as a
regular employee will be December 31, 2007 (the "Effective Date"). The Company
will pay Employee all compensation and other benefits (including, without
limitation, accrued vacation pay and entitlements with regard to Options) earned
through the Effective Date and will reimburse Employee for all approved but
previously unreimbursed business expenses. Employee will return all keys,
passes, credit cards, and other Company property, including all documents, disks
and other records which pertain to the business and affairs of the Company on or
before the Effective Date, except as otherwise specifically agreed by the
Company and Employee. In particular, the Company has agreed that Employee may
retain (i) the cell phone issued to Employee by the Company; and (ii) the laptop
computer issued to Employee by the Company, provided, however, that all
confidential and proprietary information and data of the Company contained. on
the laptop computer, if any, may be destroyed by the Company on or before the
Effective Date.

        2.    Separation Consideration.    In consideration of the agreements of
Employee hereunder, the Company and Employee have agreed that Employee will
receive a cash severance payment in the amount of Four Hundred Thousand Dollars
($400,000) payable in eight (8) equal semi-monthly installments, pursuant to the
Company's standard payroll practices, with the first payment being made on
January 1, 2008 and the last payment occurring on April 15, 2008 (collectively,
the "Severance Payment"). Payment of these installment payments through the
Company's payroll process will not operate to extend Employee's employment with
the Company beyond the Effective Date. Other than the compensation, benefits and
other consideration referenced in Sections 1, 3, 4, 5, 6, 9 and 11 hereof, the
Severance Payment is in lieu of, and fully replaces, any other compensation
payable by the Company to Employee, including without limitation any bonus for
2007 that would typically be awarded and paid in 2008.

        3.    Benefits.    

        (a)   Employee's health coverage under the Company's group health plan
will cease as of the Effective Date. However, the Company will reimburse
Employee for the costs associated with Employee enrolling in continuing COBRA
coverage for Employee and his qualifying dependents (but only to the extent such
dependents received benefits under the Company's plan as of the day preceding
the Effective Date), beginning January 1, 2008 and continuing until the earlier
of (i) six (6) months from the Effective Date or (ii) the date on which Employee
obtains health coverage from a new employer.

        (b)   The Company will cause the Company's match to Employee's 401(k)
contributions made under the Company's 401(k) Plan to vest in full as of the
Effective Date.

1

--------------------------------------------------------------------------------



        4.    Stock Options.    Employee was provided from time to time with
stock option grants (the "Options") as set forth in Attachment A hereto. The
Options are subject to that certain 2003 LECG Corporation Employee Stock Option
Plan (the "Plan"), as amended, effective as of November 13, 2003. The Options
are also governed by the terms of the Nonqualified Option Agreements entered
into between Employee and LECG Corporation (the "Option Agreements"). However,
not withstanding the exercise provisions or any other provisions of the Plan and
the Option Agreements, the Company hereby (a) extends the exercise period during
which the Options may be exercised, from 90 days from the Effective Date to
September 30, 2008 and (b) agrees that Employee shall be eligible to exercise
any or all of the Options at any time on or prior to September 30, 2008.
Employee and the Company agree and acknowledge that this extension of the
exercise period for the Options is being provided to Employee in consideration
of Employee's waiver of the Company's obligation under the Agreement to provide
60 days notice to Employee of the termination of his employment with the
Company, which waiver Employee hereby expressly grants. Employee must carefully
review the Option Agreements and Plan to understand his rights with respect to
the Options. As one basic matter, if any vested Options are not exercised on or
before September 30, 2008, the Options will expire. Any questions regarding the
Options should be directed to Stock Administration in the Company's Emeryville
office, with a copy to the Chief Financial Officer.

        5.    Office Space.    The Company will make available to Employee
office space, appropriate telephone and computer equipment and other incidental
services and resources, at no charge to Employee, in the Company's Chicago
office for a period of two (2) months following the Effective Date. Employee
should coordinate usage through the Office Manager for the Chicago office.
During such time, Employee will not have access to or use of the Company e-mail
system; however, the Company and Employee will work together to establish a
mutually agreeable method by which the Company will transmit to Employee e-mails
sent to Employee at his Company e-mail address.

        6.    Travel.    The Company will reimburse Employee for lodging (not to
exceed four nights) and travel expenses reasonably incurred by Employee around
or after the Effective Date in connection with making one round trip from
Chicago to Emeryville to attend to winding down his business affairs in the
Company's Emeryville office, and the Company will reimburse Employee for
shipping expenses reasonably incurred by Employee in connection with winding
down his business affairs in the Company's Emeryville office, provided however
that Employee shall furnish the Company with documentation of such lodging,
shipping and travel expenses pursuant to Company's expense reimbursement
policies.

        7.    Employee Representations.    Employee makes the following
representations, each of which is a condition of the Company's entering into
this Agreement:

        (a)   That he has been given a reasonable period of time (not to exceed
21 days) to consider whether or not to sign this Agreement, and/or he
acknowledges that he has been advised of his right to that 21-day period and has
voluntarily waived it, and that he has not been pressured to sign this Agreement
in a shorter period of time;

        (b)   That no promises or representations except those contained in this
Agreement have been made to the Employee in connection with the termination of
his employment;

        (c)   That he has read and understands each and every provision in this
Agreement and has the right to consult with an attorney in connection with his
consideration of this Agreement, and that he is entering into this Agreement
voluntarily and of his own free will; and

        (d)   That he has not filed any complaints against the Company in any
court, nor any charges with any governmental agency (such as the EEOC or the
DFEH), before signing this Agreement.

        8.    No Admission of Liability.    Employee acknowledges that the
Company is not offering this Agreement because it believes that the Employee has
any valid legal claim against the Company.

2

--------------------------------------------------------------------------------



Employee further acknowledges and agrees that nothing in this Agreement will
constitute or be construed as an admission of liability, wrongdoing or violation
of any law on the part of the Company. Company acknowledges that, after diligent
review, it is not aware of any claims that the Company may have against the
Employee.

        9.    General Release by Employee.    Employee hereby fully and forever
releases and discharges the Company, its benefit plans, officers, directors,
employees, agents, members, affiliates, parent entities, successors and assigns
from liability for claims, causes of action and obligations of every nature
whatsoever, including, without limitation, claims of negligence, breach of
contract, wrongful discharge, intentional torts, defamation, and violation of
federal, state or local laws, among which are laws which prohibit discrimination
on the basis of race, color, national origin, religion, sex, age, disability and
other protected traits, such as the Title VII of the Civil Rights Act of 1964
and the California Fair Employment and Housing Act. This release covers claims,
known or unknown, which are based upon any act, event or failure to act which
occurred before the date on which this Agreement is signed and becomes
effective, except (i) claims for vested Options or vested pension benefits,
(ii) claims for any compensation, benefits, payments or other consideration
which Employee is entitled to receive under this Agreement or (iii) claims for
indemnification for actions taken by Employee while an employee and/or officer
of the Company including, but not limited to, claims for indemnification
pursuant to the by-laws of LECG Corporation and that certain Indemnification
Agreement entered into between the Employee and the Company dated October 6,
2003. For purposes of clarification, the Company acknowledges that it is
obligated to indemnify Employee for any actions taken while he was an employee
of the Company.

        Employee expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California, or any
analogous state or federal law and does so understanding and acknowledging the
significance of such specific waiver of Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

        Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, the parties expressly acknowledge that
this Agreement is intended to include in its effect, without limitation, all
claims which the Employee does not know or suspect to exist at the time this
Agreement is signed, and that this Agreement contemplates the extinguishment of
any such claim or claims.

        Employee understands and agrees that, by entering into this Agreement he
is waiving any rights or claims that he might have under the Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act.
Employee is not waiving any rights or claims that may arise after the date that
he executes this Agreement.

        10.    General Release by the Company.    With the exception of claims
relating to intentional torts by Employee, defamation, or any intentional
violation by Employee of federal, state or local laws, among which are laws
which prohibit discrimination on the basis of race, color, national origin,
religion, sex, age, disability and other protected traits, such as the Title VII
of the Civil Rights Act of 1964 and the California Fair Employment and Housing
Act, Company hereby fully and forever releases and discharges Employee and his
heirs, successors and assigns from liability for claims, causes of action and
obligations of every nature whatsoever, including, without limitation, claims of
negligence and breach of contract. This Release covers claims, known or unknown,
which are based upon any act, event or failure to act which occurred before the
date on which this Agreement is signed and becomes effective.

3

--------------------------------------------------------------------------------



        The Company expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California, or any
analogous state or federal law and does so understanding and acknowledging the
significance of such specific waiver of Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

        Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, the parties expressly acknowledge that
this Agreement is intended to include in its effect, without limitation, all
claims which the Company does not know or suspect to exist at the time this
Agreement is signed, and that this Agreement contemplates the extinguishment of
any such claim or claims.

        The Company is not waiving any rights or claims that may arise after the
date that it executes this Agreement.

        11.    Remedies for Breach.    If either party breaches his or its
obligations under this Agreement or if Employee breaches the provisions of any
existing agreements with the Company pertaining to non-solicitation of employees
or customers or non-disclosure of confidential business information or trade
secrets, then the non-breaching party will have the right to any available legal
or equitable remedies. In case of any legal proceedings between Employee and the
Company, the prevailing party will be entitled to recover his or its reasonable
expenses of suit, including reasonable attorneys' fees. If, contrary to the
covenant not to sue contained in Section 12 of this Agreement, a lawsuit is
filed by either party against a released party, the filing party agrees that he
will pay the released party's expenses of suit, including attorneys' fees.

        12.    Covenant Not To Sue.    Each party represents and warrants that
he or it will not file any legal proceedings against any released party on the
basis of any claims within the scope of the releases contained in this
Agreement. Each party also agrees not to permit any other entity to instigate or
cause any legal proceedings to be filed against a released party as to any
claims within the scope of such releases. This covenant not to sue does not bar
Employee from filing a charge with the EEOC or the California Department of Fair
Employment and Housing. However, in the event such charge is filed, Employee
agrees that the agreements made by the Company pursuant to this Agreement are in
full satisfaction of any damages asserted by, or on behalf of, Employee in such
charge and that Employee will not be entitled to any monetary relief. This
covenant not to sue also does not apply to a lawsuit (a) to determine the
validity of the releases contained in this Agreement as applied to claims under
the ADEA or (b) to enforce the Employee's rights and/or the Company's
obligations under this Agreement.

        13.    Public Announcements.    The time and manner of issuing, and the
content of, any public announcement or similar publicity with respect to the
termination of Employee's relationship with the Company shall be mutually agreed
upon by Employee and the Company.

        14.    General.    

        (a)   No provision of this Agreement may be modified, amended or
revoked, except in writing, signed by Employee and an authorized officer of the
Company.

        (b)   No waiver or failure to enforce any condition or provision of this
Agreement will be deemed to be a continuing waiver of the same or any other
provision of this Agreement.

        (c)   This Agreement constitutes the entire Agreement respecting
Employee's employment and termination of employment. This Agreement supersedes
any and all other agreements, express or implied, between Employee and the
Company, except as provided in Section 11 with respect to

4

--------------------------------------------------------------------------------




non-solicitation of employees or customers or non-disclosure of confidential
business information or trade secrets.

        (d)   This Agreement will be construed and enforced in accordance with
the laws of the state of California, without regard to its choice of law
principles.

[Remainder of this page intentionally left blank]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
Mutual Release as of the date first above written.

THIS AGREEMENT MAY BE REVOKED BY EMPLOYEE AT ANY TIME FOR A PERIOD OF SEVEN
(7) DAYS AFTER THE DATE OF SIGNING BY THE EMPLOYEE. TO REVOKE THIS AGREEMENT,
EMPLOYEE SHOULD RETURN HIS COPY OF THE AGREEMENT ALONG WITH A SIGNED STATEMENT
OF REVOCATION TO THE DIRECTOR OF HUMAN RESOURCES IN EMERYVILLE, CALIFORNIA.

BY THE EMPLOYEE:  
/s/  JOHN C. BURKE      

--------------------------------------------------------------------------------

John C. Burke
 
Date:
12/31/07

--------------------------------------------------------------------------------


BY LECG, LLC:
 
/s/  STEVEN R. FIFE      

--------------------------------------------------------------------------------

Steven R. Fife
Chief Financial Officer
 
Date:
12/31/07

--------------------------------------------------------------------------------


BY LECG CORPORATION
 
/s/  STEVEN R. FIFE      

--------------------------------------------------------------------------------

Steven R. Fife
Chief Financial Officer
 
Date:
12/31/07

--------------------------------------------------------------------------------

Attachment A: Options and Restricted Stock

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.46



SEPARATION AGREEMENT AND MUTUAL RELEASE
